Name: Commission Regulation (EC) No 1595/1999 of 20 July 1999 setting for the 1999/2000 marketing year the amount of aid for the cultivation of grapes for the production of certain varieties of dried grapes
 Type: Regulation
 Subject Matter: plant product;  economic policy;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|31999R1595Commission Regulation (EC) No 1595/1999 of 20 July 1999 setting for the 1999/2000 marketing year the amount of aid for the cultivation of grapes for the production of certain varieties of dried grapes Official Journal L 188 , 21/07/1999 P. 0037 - 0038COMMISSION REGULATION (EC) No 1595/1999of 20 July 1999setting for the 1999/2000 marketing year the amount of aid for the cultivation of grapes for the production of certain varieties of dried grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 7(5) thereof,(1) Whereas the second subparagraph of Article 7(1) of Regulation (EC) No 2201/96 lays down the criteria for setting the aid for the cultivation of grapes intended for the production of dried grapes of the sultana and muscatel varieties and currants;(2) Whereas the third subparagraph of Article 7(1) of the above Regulation (EC) No 2201/96 states that the amount of aid may be differentiated according to grape variety and other factors which may affect yield; whereas, in the case of sultanas, there should also be a differentiation between areas affected by phylloxera and other areas;(3) Whereas the aid granted to producers who replant their vineyards in order to combat phylloxera should be set under the conditions laid down in Article 7(4) of the above Regulation;(4) Whereas a check on the areas on which those grapes are being cultivated found that they do not exceed the maximum guaranteed area set in Article 4 of Commission Regulation (EEC) No 2911/90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying(3), as last amended by Regulation (EC) No 2614/95(4);(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year, the aid per hectare for the cultivation of grapes for the production of dried grapes of the sultana and muscatel varieties and currants as referred to in Article 7(1) of Regulation (EC) No 2201/96 shall be as set in the Annex.Article 2In application of Article 7(4) of Regulation (EC) No 2201/96, the aid per hectare to be granted to producers who replant their vineyards in order to combat phylloxera shall be EUR 3917 per hectare. In this case Article 1 shall not apply.The Member States concerned shall adopt the administrative steps required for the grant of the aid in question.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 278, 10.10.1990, p. 35.(4) OJ L 268, 10.11.1995, p. 7.ANNEXAID FOR THE CULTIVATION OF DRIED GRAPES>TABLE>